THE THIRTEENTH COURT OF APPEALS

                                    13-17-00590-CV


   Christus Spohn Health System Corporation d/b/a Christus Spohn Hospital Corpus
                                 Christi-Shoreline
                                         v.
                                   Elda Alaniz


                                  On Appeal from the
                  County Court at Law No 1 of Nueces County, Texas
                         Trial Cause No. 2017CCV-60129-1


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

interlocutory appeal, concludes the order of the trial court should be reversed and the

cause remanded to the trial court.     The Court orders the order of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee, Elda Alaniz.

      We further order this decision certified below for observance.

August 2, 2018